PER CURIAM.
Perry L. Colter seeks to appeal the district court’s order (1) denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001); and (2) denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2001). Colter has already filed two prior appeals from this same district court order, and now seeks to raise the identical claims that he raised in the previous appeals. Because we have already considered and dismissed these *758claims with regard to the same order in the prior appeals, we deny a certificate of appealability and dismiss the appeal. See Colter v. Office of the State’s Attorney for Baltimore City, No. 02-6124(L), 2002 WL 440394, 30 Fed.Appx. 316 (4th Cir. Mar.21, 2002) (unpublished). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.